Craine, J.,
dissenting.
I do not concur in the construction placed by a majority of the court on Sec. 4670-14, R. S. The- majority of the court hold, as I understand them, that only the lands lying and being within one mile on each side of the improvement can be assessed.
Under the two. mile .assessment act, found in Sec. 4835, R. S., the law reads:
“And no lands shall be so assessed which do not lie within two miles of the proposed improvement, and the distance of two miles may be computed in any direction fr'om either side, end, or terminus of the road. ’ ’
Under this act, the legislature made it very plain and certain that the assessment might extend to any land lying within two miles from the end of the improved road.
Under the one mile assessment law, Sec. 4786, R. S., reads as follows, in part:
“Extra taxes levied as hereinbefore provided shall be on real and personal property within one mile on each side of the fre'e turnpike road. ’ ’
Under this section the legislature made it very plain and certain that the assessment could be made only on lands lying within one mile on each side of the improvement.
Section 4670-14, R. S., the one under which this improvement was made, provides that: ,
“When a majority of the residence owners of any real estate lying and being within one mile of any public road, ’ ’ etc.
My interpretation of this statute is that it means exactly what it says, and if land lie and be within one mile of this im*616proven ent, it may be assessed its part for the construction of the same.
In Slingluff v. Weaver, 66 Ohio St. 621 [64 N. E. Rep. 574], a portion of the syllabus reads as follows:
“But the intent of the lawmakers is to be sought first of all in the language employed, and if the words be free from ambiguity and doubt, and express plainly, clearly and distinctly the sense of a lawmaking body, there is no occasion to resort to other means of interpretation. The question is not what did the general assembly intend to enact, but what is the meaning of that which it did enact? That body should be held to mean what it has plainly expressed, and hence no room is left for construction.
“The language of the act of May 12, 1902, entitled ‘An act to’ amend Sec. 6710, as amended 93 O. L. 255, of the Revised Statutes,’ is plain and free from doubt, and effect must be- given to its clear impost without regard.to the consequences which may result. ’ ’
In my judgment, the language found in Sec. 4670-14, R. S., is plain and unambiguous. It says that the “real estate lying and being within one mile of any public improvement shall be taxed. I think that if the land lies and is within one mile of a public improvement it is assessable, irrespective of whether it is one mile from an end or one mile on the side.
The majority of the court call particular attention to the fact that under the two mile assessment act above referred to, the legislature expressly provided that the assessment might be within two miles of the end of the improvement, and nence argue that if the legislature had intended Sec. 4670-14 to extend to and include lands lying and being within one mile of the end of the improvement, it -would have said so; but it will be recalled that under the one mile assessment act just referred to, when the legislature wanted the assessment to apply only to lands being within one mile on each side of the improvement, it said so; and I might argue with equal force that if the legislature had intended Sec. 4670-14, R. S., to apply only to lands lying and being within one mile on each side of the improvement, it would have said so.
*617It is said also by the majority of the court that it would be inequitable to assess this upon the lands within one mile of the end of the road, because within that distance the town of Johns-town is located and that that property might be reassessed. With that I am not concerned. That is a question for the legislature. It has, however, provided a means of eliminating all embarrassment that might arise from such a condition, because under Sec. 4670-14, R. S., the land is to be assessed according to the benefits, and that question can be taken care of under the method of assessing. There is no doubt but what the county commissioners would have a right to improve this road through the town of Johnstown. This is held in Lewis v. Laylin, supra. There is no doubt hut what the legislature had the constitutional right, in passing See. 4670-14, R. S., to include lands lying'and being within one mile from the end of the road, and I think that the language used in that section clearly imports lands lying and being within one mile from the end of the road.
Donahue, J., concurs.